DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received December 14, 2021.  Claims 1 and 4-7 were amended.  Claim 2 is a cancelled claim.  Claims 1 and 3-8 are pending.
The objections to claims 5 and 7 set forth in the last office action (mailed 9/22/2021) are withdrawn due to the amendment received 12/14/2021.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2009/0131673 A1) is withdrawn due to the cancellation of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2009/0131673 A1).
Tanabe et al. teaches compounds for an organic light emitting device according to formula I:

    PNG
    media_image1.png
    149
    359
    media_image1.png
    Greyscale
(see paragraph [0008]).
In the formula I, any one of R83 to R86 may be selected as unsubstituted or substituted heteroaryl including unsubstituted or substituted phenanthroline per instant Ar2 as instant Formula 2 and any one of R83 to R86 may be selected as unsubstituted or substituted aryl or heteroaryl per instant Ar1 (see par. 8, par. 67 heteroaryl definition, par. 54 aryl definition, and par. 70 substituent definitions including at least cyano and a R83 to R86 may be a heteroaryl substituted by aryl – see full description including G and E in par. 8).
	Regarding claims 1, 3, 5, and 6, any of a R83 to R86 may be aryl substituted by cyano (see par. 8, par. 64, par. 70) per at least the first instant Ar1 group shown in claims 1, 3, 5 and 6.
	Regarding claim 4, any bonding position to a heteroaryl phenanthroline group is within the teaching of a R83 to R86 group (see par. 8, 67).
	Regarding claims 5 and 6, the Tanabe Formula I corresponds to instant Formula 1a where instant X is oxygen.  As discussed above, a Tanabe Formula I R83 or R86 may be selected as phenanthroline (see par. 8, 67).  A group corresponding to instant Ar1 may include at least a phenyl substituted by cyano (see par. 8, 64, 70).   At least a compound with a R83 or R86 including phenanthroline and a R84 or 84 as phenyl substituted with cyano encompasses at least the following instant compound of instant claim 7:

    PNG
    media_image2.png
    96
    115
    media_image2.png
    Greyscale
.

	While Tanabe does not set forth an exemplified compound of the Formula I including both a phenanthroline heteroaryl group and a group per instant Ar1 on the dibenzofuran core as the respective bonding positions of the dibenzofuran core, Formula I is defined to include the instant required groups on a dibenzofuran that may be at bonding positions as claimed.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a Formula I material of the reference wherein resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve function Formula I compounds within the disclosure of Tanabe for an operational light emitting device with a predictable result and a reasonable expectation of success.
	Regarding the comparative examples provided in the instant specification, the examples are directly to a very specific device structure and function of the material within a layer whereas none of the claims are as limited to a specific device structure.   The examples are not considered commensurate in scope with the breadth of claimed subject matter.

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive. 
Regarding the obviousness rejection over Tanabe et al., applicant argues on page 14 of the remarks filed 12/14/2021 the instant specification teaches at page 24, line 2 to page 25, line 15 results that are not taught or suggested in the cited art.  In response, the office submits the specific experimental data and is not sufficient to overcome the obviousness rejection.  The fact that applicant has recognized advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
On page 15 of the remarks, applicant agues “The genus of Formula (I) of Tanabe encompasses thousands, if not millions, of possible compounds.”  In response, while Tanabe may encompass many derivatives within the Formula (I) definition, the office submits that Tanabe does not teach away from Formula (I) derivatives the same as compounds that are within applicant’s defined compounds.  Per MPEP 2123, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  Applicant further argues on page 16 of the remarks that none of the example compounds of Tanabe include a substituent at position 1 of the dibenzofuran and the example dibenzofuran derivatives are substituted in a symmetrical manner.  In response, in Tanabe Formula (I),  any one of R83 to R86 may be individually selected as unsubstituted or substituted heteroaryl including unsubstituted or substituted phenanthroline per instant Ar2 as instant Formula 2 and any one of R83 to R86 may be individually selected as unsubstituted or substituted aryl or heteroaryl per instant Ar1 (see par. 8, par. 67 heteroaryl definition, par. 54 aryl definition, and par. 70 substituent definitions including at least cyano and a R83 to R86 may be a heteroaryl substituted by aryl – see full description including G and E in par. 8).  The bonding positions as claimed are included within the Tanabe Formula (I) definition.  Further regarding MPEP 2123, “Disclosed examples and In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” and “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)”.
On pages 16 to 17 of the remarks, applicant alleges improper hindsight reasoning to arrive at compounds within the scope of instant claim 1.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As stated above and within the rejection, compounds the same as claimed compounds are within the defined Tanabe Formula (I) and one of ordinary skill in the art would be capable of understanding the Tanabe Formula (I) definitions and forming compounds within the definitions.
On pages 17-18 of the remarks, applicant argues superior results are demonstrated over compound A-26 of Tanabe (same as comparative examples 1-5 and 2-5).  In response, the single comparative compound is not considered to be commensurate in scope with the full teachings of Tanabe.  It is not seen how the criticality of asymmetric bonding of Ar1 and Ar2 groups to the dibenzofuran or dibenzothiophene core (at positions 1 and 8, respectively) has been clearly demonstrated within the comparison examples. [Note that none of the “inventive” compounds were tested against comparison compounds with identical substituent groups Ar1 and Ar2, but In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)  Per MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”  Per MPEP 2145, “once a prima facie case of obviousness is made by the PTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the different compounds claimed.”
Further regarding the comparative examples provided in the instant specification, the examples are directly to a very specific device structure and function of the “inventive” material within a layer whereas none of the claims are as limited to a specific device structure.   The “inventive” compounds were tested in very specifically comprised layers for a specific purpose in combination with other specific functional materials.  Instant claim 8 is the only device claim and merely recites the compound of claim 1 in a layer between a first electrode and a second .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786